Title: To James Madison from Vincent Gray (Abstract), 2 February 1805
From: Gray, Vincent
To: Madison, James


2 February 1805, Havana. “In my last of the 14 Ult: I informed you of the laying on at this Port of a General Embargo, coasters excepted. On the 28h. Ult: a British half squadron appeared off the Port and on the 29h. it was discovered that they brought too, & boarded every vessel passing: and on the 30th. it was known that she had several Spanish Merchantmen in tow—having valueble. cargoes on board, and some of them with large Sums of Specie. On the same day in the morning the Spanish Packet in 60 Days from Ferroll, avaded the Vigilence of the cruizing ships, and escaped, by being near the land and not far from the Moro, when discovered by the Frigate at day light: they having been to Leaward during the night, for the purpose of intercepting the Frigate O, hourly expected here, with a large sum of money from vera Cruiz.
“She brings a confirmation of the distresses of Spain and of the General Embargos in the Spanish Dominions, on Spanish vessels; therefore all hopes of supplies from Spain having been cut off, and orders having been recd. by the same Packet, not to permit any expeditions to be made under the Spanish Flag, the Supreme Council determined last even’g, to open the Port to american vessels; to introduce immediately all Kind of provisions. This Decision will be publickly Known on Tuesday next; when the Embargo will be raised on American vessels, but continued on Spanish. The Mail which left this on the night of the 31st. Ult: carried orders to windward in this Island to admit american vessels with Provisions—and to embargo all Spanish vessels. The two British Guineamen, lying in Port, will be taken possession of on monday next, and hauled up to the Dock—and those having British property in their hands, will be called upon to declare, to what amount. As Soon as the order admitting American vessels is promulgated, I will Cause duplicates to be forwarded to Several Ports of the United States, to be published; for the benefit generally of those who may wish to avail themselves of making expeditions to this Island. The Auditor of War, will not permit me to have a Copy of the proceedings agt. Foster as you will see by my last memorial to the Captain General presented by Duplicate thro’ the Department of State, instead of that of the War Department; whose Certificate you will find on the Margin thereof. There being no doubt now of the political situation of Spain and England I shall use every precaution in my power, to prevent our Citizens from Committing our Flag, in the disgraceful manner it was during the last War; And already I have refused papers or passports to six or eight vessels, purchased here by persons bearing the Certificate of Naturalized Citizens of the United States; but whom to my Knowledge have no fixed place of Residence in the United States; nor the means of making Such purchases on their own Account.
“It is extremely unpleast. to be placed in such a situation at such a moment; because by acting as I am bound to do I bring down on my own head, not only the hatred and resentment of those persons, whom I disregard, but that of those also who are the real owners, and of respectability; in fine the Interest of our Citizens generally and the Honor of our Flag, demand it, particularly at this moment; provided we wish or expect our Flag and Marine papers to be respected by others. Referring you to my next.”
Adds in a postscript: “I expect to get permission for a dispatch boat to pass the Moro on board of which this Letter will go.”
